DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant has incorporated claims 5, 9 and some features of the original claim 7, i.e., "a lower polarizer, disposed adjacent to the active element array substrate, wherein the active element array substrate is located between the color filter substrate and the lower polarizer" and some features of the original claim 8, i.e., " a backlight module, disposed under the lower polarizer" into the independent claim 1.  

Claims 5, 9 are canceled.  
Claims 6-8 have been amended.  
Claims 1-4, 6-8, 10-20 are still pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto (US 20180275454) in view of Min et al. (US 20120218491).

    PNG
    media_image1.png
    248
    406
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    367
    421
    media_image2.png
    Greyscale

Regard to claim 1, Yasumoto discloses a fingerprint identification module, comprising: 
a color filter substrate 130, comprising a first shading member [BM 124]; 
a protective cover 300, disposed on the color filter substrate and comprising a second shading member [a light shielding layer 302 and an intermediate layer 304 that includes a partial light shielding region 304a and a partial light transmitting region 304b (FIG. 3)], 
an active element array substrate [the other glass substrate 132 constitutes an array substrate together with a TFT circuit (not illustrated) and wirings], disposed under the color filter substrate 130, wherein the first shading member 124 is located on a side of the color filter substrate 130 adjacent to the active element array substrate 132.  
a lower polarizer 142, disposed adjacent to the active element array substrate 132, wherein the active element array substrate 132 is located between the color filter substrate 130 and the lower polarizer 142,
a backlight module 200, disposed under the lower polarizer 142
wherein 
the second shading member 302/304 faces the color filter substrate 130, 
there is a gap between the first shading member and the second shading member in a thickness direction of the fingerprint identification module. 

However, Yasumoto fails to disclose the fingerprint identification module, wherein (1) the gap between the first shading member and the second shading is within a range of 0.2 mm to 0.7 mm; (2) a frame body, configured to accommodate the backlight module 180 and having a light transmitting opening and claim 10.

It would be obvious as a matter of design choice to form “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm”, since applicant has not disclosed that “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm”. It would have been an obvious matter of choice to form “the gap between the first shading member and the second shading within a range of 0.2 mm to 0.7 mm”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

    PNG
    media_image3.png
    195
    485
    media_image3.png
    Greyscale

Min et al. teaches the liquid crystal display device including a color filter substrate 102, comprising a first shading member 121; a protective cover 200, disposed on the color filter substrate 102; an active element array substrate 101, disposed under the color filter substrate 101, wherein the first shading member 121 is located on a side of the color filter substrate 102 adjacent to the active element array substrate 101; a lower polarizer 119a, disposed adjacent to the active element array substrate 101, wherein the active element array substrate 101 is located between the color filter substrate 102 and the lower polarizer 119a; a backlight module 130, disposed under the lower polarizer 119a (see Figs 3-4); and a frame body [a bottom frame 150], configured to accommodate the backlight module 130 and having a light transmitting opening.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a fingerprint identification module as Yasumoto disclosed, wherein a frame body, configured to accommodate the backlight module 180 and having a light transmitting opening for modulated liquid crystal panel and the backlight unit [0033] as Min et al. taught.

Regard to claim 2, Yasumoto discloses the fingerprint identification module, wherein the second shading member 302/304 comprises a plurality of light transmitting holes [The intermediate layer 304 includes a partial light shielding region 304a (FIG. 3) which is made of the same material as the light shielding layer 302 and has the same color (for example, black) as the light shielding layer 302 and a partial light transmitting region 304b (FIG. 3) having a hole shape other than the partial light shielding region 304a].

Regard to claim 3, Yasumoto discloses the fingerprint identification module, wherein at least one inner edge of the second shading member 302 does not overlap the first shading member in the thickness direction of the fingerprint identification module.  

Regard to claim 4, Yasumoto discloses the fingerprint identification module, wherein the first shading member 124 is located on a side of the color filter substrate 130 and away from the protective cover 300.  

Regard to claim 6, Yasumoto discloses the fingerprint identification module further comprising: an optical layer [an optical coupling 310], disposed between the color filter substrate 130 and the protective cover 300.  

Regard to claim 7, Yasumoto discloses the fingerprint identification module further comprising: an upper polarizer 140, disposed on the color filter substrate 130 and located between the optical layer 310 and the color filter substrate 130.

Regard to claim 8, Yasumoto discloses the fingerprint identification module further comprising: a liquid crystal layer 110, located between the color filter substrate 130 and the active element array substrate 132.  

Regard to claim 10, Min et al. teach the fingerprint identification module further comprising: a signal line carrier [a connection means 126, wherein the printed circuit board 127 is connected to one side of the IPS mode liquid crystal panel 110 via a connection means 126 [0045]], electrically connected to the active element array substrate [the first substrate 101, see Fig. 3] and bent and fixed to a back surface of the frame body; and a chip, disposed on the signal line carrier and electrically connected to the signal line carrier 126. It would be obvious as a matter of design choice to “dispose a chip on the signal line carrier including the printed circuit board”, since applicant has not disclosed that “a chip disposed on the signal line carrier including the printed circuit board” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “a chip disposed on the signal line carrier including the printed circuit board”.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 is allowed since there is no prior teaches a fingerprint identification device, comprising: a fingerprint identification module, comprising: a color filter substrate, a first shading member; a protective cover, disposed on the color filter substrate and a second shading member, wherein the second shading member faces the color filter substrate, there is a gap between the first shading member and the second shading member in a thickness direction of the fingerprint identification module, and the gap is within a range of 0.2 mm to 0.7 mm; a light source, configured to emit a light beam toward the gap between the first shading member and the second shading member; and a sensing module, disposed under the fingerprint identification module and configured to receive the light beam.  
Claims 12-20 are allowed since they depend on the allowed claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871